FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofOctober 2015 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Total Voting Rights dated30 September 2015 Exhibit No.2 Block listing Six Monthly Return dated 05 October 2015 Exhibit No. 3 Total Voting Rights dated 14 October 2015 Exhibit No. 4 Holding(s) in Company dated 15 October 2015 Exhibit No.1 The Royal Bank of Scotland Group plc Total Voting Rights and Capital changes - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following (i) in respect of its issued share capital with voting rights and (ii) relating to changes in respect of certain classes of its issued shares as at 30 September 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 30 September 2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. There are also 51,000,000,000 Series 1 class B shares of £0.01 in issue which carry no voting rights. On 1 September 2015 the following Series of Non-cumulative Preference Shares of $0.01 each, represented by American Depositary Shares, were redeemed in full. 23,125,869 Series M Non-cumulative Preference Shares 22,113,160 Series N Non-cumulative Preference Shares 9,883,307Series P Non-cumulative Preference Shares 20,646,938 Series Q Non-cumulative Preference Shares None of the Series of Preference Shares carried voting rights at the time of their redemption. Shareholders may use the above figures for their calculations to determine whether they are required to notify their interest in, or a change to their interest in the Company under the FCA's Disclosure and Transparency Rules. Exhibit No.2 ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 5 October 2015 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Sharesave Plan Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Irish Sharesave Plan Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1997 Sharesave Scheme Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2007 Executive Share Option Plan Period of return: From: 1 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 1999 Executive Share Option Scheme Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Medium-term Performance Plan Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Ownership Plan Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Deferral Plan Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Long Term Incentive Plan Period of return: From: 1 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc 2010 Company Share Option Plan (Option 2011) Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): 0 Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Name of applicant: The Royal Bank of Scotland Group plc Name of scheme: The Royal Bank of Scotland Group plc Employee Share Plan 2014 Period of return: From: 01 April 2015 To: 30 September 2015 Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): 0 Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Mr Andy Nicholson Telephone number of contact: 0 Exhibit No.3 ﻿ The Royal Bank of Scotland Group plc Total Voting Rights and Capital changes - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following (i) in respect of its issued share capital with voting rights and (ii) relating to changes in respect of certain classes of its issued shares as at 14 October 2015:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 14 October 2015 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. As announced on 9 October 2015 the 51,000,000,000 Series 1 class B shares of £0.01 in issue which carried no voting rights have been converted into 5,100,000,000 Ordinary shares of £1 effective 14 October 2015 Shareholders may use the above figures for their calculations to determine whether they are required to notify their interest in, or a change to their interest in the Company under the FCA's Disclosure and Transparency Rules. Exhibit No.4 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: ii The Royal Bank of Scotland Group plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights x Other (please specify): 3. Full name of person(s) subject to the notification obligation: iii The Commissioners of Her Majesty's Treasury 4. Full name of shareholder(s) (if different from 3.):iv The Solicitor for the affairs of Her Majesty's Treasury 5. Date of the transaction and date on which the threshold is crossed or reached: v 14 October 2015 6. Date on which issuer notified: 14 October 2015 7. Threshold(s) that is/are crossed or reached: vi, vii NA 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct Direct xi Indirect xii Direct Indirect GB00B7T77214 8 ,434,483,519 72.87% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 72.87% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi UKFI Financial Investments Limited, a company wholly-owned by Her Majesty's Treasury, is entitled to exercise control over the voting rights which are the subject of this notification (pursuant to certain management arrangements agreed with Her Majesty's Treasury). The solicitor for the affairs of Her Majesty's Treasury is acting as nominee for Her Majesty's Treasury. Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: The Solicitor for the Affairs of Her Majesty's Treasury is acting as nominee for Her Majesty's Treasury 14. Contact name: James Neilson 15. Contact telephone number: +44 (0) Date:30 October 2015 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
